NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with 
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Submitted August 14, 2012
                                      Decided March 5, 2013

                                               Before

                               WILLIAM J. BAUER, Circuit Judge

                               ILANA DIAMOND ROVNER, Circuit Judge

                               DIANE S. SYKES, Circuit Judge



No. 12‐2176

UNITED STATES OF AMERICA,                                Appeal from the United States
          Plaintiff‐Appellee,                            District Court for the Southern District
                                                         of Indiana, Indianapolis Division.
       v.
                                                         No. 1:99‐cr‐00059‐LJM‐KPF‐9
JOSEPH T. PALMER, 
            Defendant‐Appellant.                         Larry J. McKinney,
                                                              Judge.



                                             O R D E R

     Joseph T. Palmer appeals from the denial of his second motion to reduce sentence pursuant
to  18  U.S.C.  §  3582(c)(2).  The  district  court  denied  the  motion  on  the  ground  that  the
amendments  to  the  crack  cocaine  guidelines  do  not  have  the  effect  of  lowering  Palmer’s
sentence. United States v. Poole, 550 F.3d 676, 687‐80 (2008); U.S.S.G. § 1B1.10(a)(2)(B). A jury
found  Palmer  guilty  of  conspiracy  to  possess  with  intent  to  distribute  and  distribution  of
No. 12-2176                                                                                   Page 2

cocaine and cocaine base. United States v. Dumes, 313 F.3d 372, 376 (7th Cir. 2002). In 2000, the
district  court  sentenced  Palmer  to  240  months’  imprisonment,  which  was  the  statutory
maximum sentence. In the absence of the statutory maximum, Palmer’s guidelines range would
have  been  360  months  to  life  imprisonment.  Because  the  guidelines  range  exceeded  the
statutory maximum, the statutorily authorized maximum of 240 months became the guideline
range  under  U.S.S.G.  §  5G1.1(a).  Palmer  appealed,  and  we  affirmed  his  conviction  and
sentence. Id. 

     In 2008 Palmer filed his first § 3582(c)(2) motion based on Amendment 706, which the
district  court  denied.  On  appeal,  we  concluded  that  the  district  court  did  not  abuse  its
discretion in denying Palmer’s motion  because his amended guideline range of 324 to 405
months continued to far exceed the 240 month statutory maximum sentence he received. United
States v. Palmer, No. 08‐3443, 307 Fed. Appx. 994 (7th Cir. Jan. 23, 2009). Palmer filed his second
§ 3582(c)(2) motion in 2012, again complaining that the jury made no finding as to the specific
drug type or quantity of drugs attributable to him at trial in violation of Apprendi v. New Jersey,
530 U.S. 466 (2000), which was decided after Palmer’s trial but before he was sentenced.

     On appeal, Palmer argues that the record contains no foundation to establish why 240
months was the maximum sentence that the district court could impose. He also argues that
the  crack  versus  powder  cocaine  disparity  violates  his  Equal  Protection  rights.    As  we
previously held, Apprendi v. New Jersey, 530 U.S. 466 (2000), and United States v. Booker, 543 U.S.
220 (2005), do not affect Palmer’s sentence because he was sentenced under a statute that did
not require a specific quantity of drugs to be proven to a jury. Palmer fails to acknowledge that
the  applicable  guideline  range  following  the  most  recent  amendment  to  the  crack  cocaine
guidelines  remains  higher  than  his  effective  guideline  range  of  240  months.  Because  his
sentencing range has not been lowered, Palmer does not qualify for a reduction, and the district
court lacked the authority to reduce his sentence. 18 U.S.C. § 3582(c)(2); United States v. Taylor,
627 F.3d 674, 676 (7th Cir. 2010). Nor does § 3582(c)(2) authorize the district court to conduct
a full resentencing or consider other claims of error in the proceedings. Dillon v. United States,
130 S. Ct. 2683, 2690‐92 (2010). Accordingly, IT IS ORDERED that the judgment of the district
court is AFFIRMED.